Citation Nr: 1510505	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  07-31 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected right hip and right thigh disabilities.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel




INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984 and from July 1984 to November 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in August 2011 and October 2013 when it was remanded for additional development.  

In August 2014, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in December 2014.  For reasons discussed below, the Board will proceed with consideration of this case.  

The Board notes that the October 2013 remand included the matter of entitlement to service connection for a right hip disability.  In a February 2014 rating decision, the RO granted service connection for a right hip disability and a right thigh disability.  Accordingly, the matter is no longer before the Board.  


FINDING OF FACT

The Veteran's low back disability was not manifested in service or in his first postservice year, and is not shown to be otherwise directly related to his service; the preponderance of the evidence is against a finding that the low back disability was caused or aggravated by his service-connected right hip and/or right thigh disabilities.  






CONCLUSION OF LAW

Service connection for a low back disability, including as secondary to service-connected right hip and right thigh disabilities, is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

VA's duty to notify was satisfied by way of February, March, and July 2006 letters.  The February and March 2006 letters were sent prior to the initial RO decision in this matter.  The February 2006 letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board finds that the notification requirements have been satisfied as to both timing and content as to the Veteran's claim.  The March 2006 letter provided notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The July 2006 letter provided notice of secondary service connection theory of entitlement.  A September 2012 supplemental statement of the case readjudicated the matter after the Veteran and his representative had opportunity to respond.  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment and personnel records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, VA and private treatment records, and lay statements have been obtained.  He was afforded VA examinations in July 2007, October 2011 (with addendum opinion in September 2012), November 2013 and January 2014, with VHA opinion in December 2014.  As will be discussed in greater detail below, the Board finds that the overall record is adequate to properly address the issue presented.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  Accordingly, the Board will address the merits of the claim.  

B. Legal Criteria, Factual Background, and Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service treatment records are silent for complaints, findings, treatment, or diagnosis pertaining to a low back disability.  On January 1987 report of medical examination, the Veteran's spine was normal on clinical evaluation.  

Post-service evidence shows the first complaint of low back pain was in January 1999.  A February 1999 CT scan of the lumbar spine revealed mild disc bulging.  

The instant claim for service connection for a low back disability was filed in January 2006.  

In January 2006 correspondence, the Veteran reported that he injured his right hip during service, which developed into a chronic condition affecting his lower back.  

On July 2007 VA spine examination, the Veteran reported he fell off a truck in the military.  He denied receiving treatment for his back in the military, indicating he has been using Tylenol for a long time.  The diagnosis was chronic lumbosacral sprain.  It was opined that it was as likely as not that his current back condition was unrelated to his military service.  It was further explained that the Veteran's current low back complaints are not caused by a result of his service connected hip pointer sequelae.  

On October 2011 VA back examination, the diagnosis was osteoarthritis of the spine and low back pain.  The Veteran reported that he fell off the back of a truck in the military.  No nexus opinion was provided.  

In a September 2012 VA examination addendum opinion, after review of the claims file, it was opined that the claimed low back disability was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  The examiner further explained that the low back pain was most likely secondary to heavy lifting required with the Veteran's post-service employment.  

On November 2013 VA back examination, the Veteran reported that he had problems with his lower back throughout service, although he was not sure if it originated from falling off a truck.  After review of the Veteran's claims file and physical examination of the Veteran, it was instructed that the evidence be referred to an orthopedic specialist for an proper determination.  

In a December 2013 VA examination addendum, the Veteran reported he has had back pain for over 20 years.  After physical examination of the Veteran, the examiner opined that there were no orthopaedic findings of the hips to explain the Veteran's disability.  

In a February 2014 VA examination addendum, it was opined that the Veteran's thoracolumbar spine disability was less likely than not (less than 50 percent probability) incurred in or caused by or aggravated by the claimed in-service injury, event or illness.  The examiner explained that the Veteran was not seen for treatment and there were no abnormal findings of the thoracolumbar spine in his service treatment records.  The examiner also opined that his thoracolumbar spine disability was less likely than not proximately due to, or the result of, or aggravated by his right hip disability.  It was noted that the Veteran had well-documented right hip pain in his service treatment records, and not for his thoracolumbar spine.  The examiner related that a review of the literature notes that hip disorders can aggravate lower back symptoms.  However, such happens only when "fixed flexion deformity of the hip forces the lumbar spine into lordosis on assuming an upright position and may aggravate lower back pain symptoms."  As the Veteran has normal range of motion of the right hip, there is no flexion deformity.  

As stated in the August 2014 Board VHA medical expert opinion request, the 
February 2014 VA examination addendum opinion was factually incorrect in stating that the Veteran had normal range of motion of the right hip as November 2013 VA examination of the right hip found hip forward flexion limited to 40 degrees, and normal range of motion is 125 degrees.  38 C.F.R. § 4.71, Plate II.  Accordingly, the Board sought another medical expert opinion to address the etiology of the Veteran's current low back disability. 

In a December 2014 VHA medical opinion, the specialist noted that he reviewed the Veteran's claims file, and opined that it was less likely than not the Veteran's back disability was related to or had its onset in service.  It was further opined that the Veteran's low back disability was less likely than not caused by or aggravated by his service-connected right hip and/or right thigh disability.  The opinion was noted to be based on essentially normal diagnostic studies of his back in the post-service evidence of record, and the finding of normal range of motion of his hip on the December 2013 VA addendum examination.  [The Board notes that the medical expert listed the date of the examination as 2014, as the Board incorrectly also did so in its VHA opinion request.  Such errors are not prejudicial to the Veteran as the examinations being referenced are clear based on the evidence cited.]  The one discrepant finding was on November 2013 VA examination which found right hip flexion to 40 degrees, and is inconsistent with previous diagnostic studies.  

As noted above, the Veteran's service treatment records do not show complaints or treatment pertaining to a low back disability.  Furthermore, there is no evidence arthritis of the low back was manifested in the first postservice year.  Conceding for the limited purpose of this appeal that the Veteran did experience some low back symptoms during active service following the documented in-service right hip injury, a low back disability did not manifest during service, did not manifest to a compensable degree within the first post-service year, and is not shown to be causally or etiologically related to service.  The matter of a nexus between the Veteran's active service and his current low back disability is a question that is beyond lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Post-service, the only evidence relating the Veteran's low back disability to his service are his lay statements.  The Board finds that the Veteran's more recently-reported history of recurrent low back symptoms since active service is inconsistent with the other medical evidence of record.  Indeed, while he now asserts, and has asserted since approximately 1999, that his low back disability began in service, in the more contemporaneous medical examination in January 1987, the Veteran's spine was found to be normal on clinical evaluation.  Moreover, there is no finding or complaint regarding the low back until 1999.  Inconsistencies in the record weigh against the Veteran's credibility as to the assertion of recurrence of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Veteran has not presented any evidence (nor identified any evidence for VA to secure) relating his low back disability to a disease, injury, or event in service.  While he asserts that there is a nexus between his low back disability and his service, he provides no citation to supporting clinical data or supporting medical texts or treatises.  Further, the Veteran's theory of entitlement includes that his low back disability is secondary to his service-connected right hip and right thigh disabilities.  The only competent evidence in the record addressing this matter is that reflected in the December 2014 VHA medical expert opinion wherein it was opined that it was less likely than not the Veteran's low back disability was caused by or aggravated by his service-connected right hip and/or right thigh disability.  The opinion was noted to be based on essentially normal diagnostic studies of his back in the post-service evidence of record, and the finding of normal range of motion of his hip on the December 2013 VA addendum examination.  The one discrepant finding was on November 2013 VA examination which found right hip flexion to 40 degrees, and is inconsistent with previous diagnostic studies.  Such opinion was provided after a review of the Veteran's claims file and was provided by a professional competent to opine as to the etiology of the Veteran's low back disability.  On this basis, the Board finds that the December 2014 VHA medical expert opinion is the most probative evidence of record, and is against the Veteran's claim for service connection for a low back disability.  

The weight of the competent lay and medical evidence demonstrates that the Veteran's low back disability began many years after his active service, and was not caused by any incident of service, to include as secondary to his service-connected right hip and right thigh disabilities.  The Board thus finds that the preponderance of the evidence is against his claim for service connection.  


ORDER

Service connection for a low back disability is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


